Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Most of Applicant’s filings, Claims, Drawings, etc. have shadows.  Applicant is advised to consider filing all files in normal clear resolution.
Drawings
The drawings are objected to because some of the Drawings, like FIG-4, have blurry shadows.  

    PNG
    media_image1.png
    612
    611
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  the phrase “baffle vertical thereto” appears to be missing the term “is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 1, line 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A person having ordinary skill in the art could interpret an efficiency as being high while another could interpret the same efficiency as not being high.
Claim 1 recites the limitation "the walnut" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “walnut”.
Claim 1 recites the limitation "the shell" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “shell”.
Claim 1 recites the limitation "the negative-pressure shaking and sorting device" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the various negative-pressure shaking and sorting devices”.
Claim 1 recites the limitation "the shells" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “shells”.
Claim 1 recites the limitation "the kernels" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “shells”.
Claim 2 recites the limitation "the lower side part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “lower side part”.
Claim 2 recites the limitation "both" in line 4.  Applicant is advised to consider precisely stating what the “both” are.
The phrase “opposite sides” in Claim 3, line 2 is vague and indefinite as it is unclear whether if Applicant means to say “opposite” or “opposing” as the language “opposite sides” does not make sense.
Claim 3 recites the limitation "the direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “direction”.
Claim 3 recites the limitation "the groove" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “groove”.
Claim 3 recites the limitation "the rotation axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “rotation axis”.
The phrase “the direction of the groove is parallel to the rotation axis of the shell breaking baffle” in Claim 3, line 4 is vague and indefinite as it is unclear whether this is true or not as FIG-3 appears to illustrate the grooves of # II-10 as being perpendicular to the rotation axis.
Claim 4 recites the limitation "the other end" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “other end”.
Claim 4 recites the limitation "the rotation axis" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “rotation axis”.
Claim 4 recites the limitation "the outer side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “outer side”.
Claim 4 recites the limitation "the end" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “end”.
Claim 4 recites the limitation "the diameter" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “diameter”.
Claim 5 recites the limitation "the screen pores" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “screen pores”.
Claim 6 recites the limitation "the vibration screen" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “vibration screen”.
Claim 6 recites the limitation "the bottom" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “bottom”.
Claim 6 recites the limitation "the uppermost layer" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “uppermost layer”.
Claim 6 recites the limitation "the discharging outlets" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “discharging outlets”.
Claim 6 recites the limitation "the negative-pressure shaking and sorting devices" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the negative-pressure shaking and sorting device”.
Claim 7 recites the limitation "the end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “end”.
Claim 7 recites the limitation "this side" in line 4.   Applicant is advised to consider precisely stating what “this side” is.
Claim 7 recites the limitation "the support frame" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “support frame”.
Claim 7 recites the limitation "the spring" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “spring”.
Claim 7 recites the limitation "the height" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “height”.
The phrase “other positions” in Claim 7, line 11 is vague and indefinite as it is unclear what the other positions are.
Claim 7 recites the limitation "the negative-pressure shell sucking table" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “negative-pressure shell sucking table”.
Claim 7 recites the limitation "the upper part" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “upper part”.
Claim 7 recites the limitation "the top" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “top”.
Claim 8 recites the limitation "the negative-pressure separators" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the plurality of negative-pressure separators".
Claim 8 recites the limitation "the negative-pressure separators" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the plurality of negative-pressure separators".
Claim 8 recites the limitation "the transfer stage" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “transfer stage”.
Claim 8 recites the limitation "the negative-pressure separators" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the plurality of negative-pressure separators".
Claim 8 recites the limitation "the negative-pressure separator" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the plurality of negative-pressure separators".
Claim 8 recites the limitation "the top" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “top”.
Claim 8 recites the limitation "the channel" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “channel”.
Claim 8 recites the limitation "the side portion" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “side portion”.
Claim 8 recites the limitation "the pipeline" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “pipeline”.
Claim 8 recites the limitation "the bottom" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “bottom”.
Claim 8 recites the limitation "the bottom" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “bottom”.
Claim 8 recites the limitation "the negative-pressure separation device" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “negative-pressure separation device”.
Claim 8 recites the limitation "the transfer directions" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “transfer directions”.
Claim 9 recites the limitation "the side portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “side portion”.
Claim 9 recites the limitation "the transfer belt" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the inclined transfer belt".
Claim 9 recites the limitation "the negative-pressure shaking and shell breaking device" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "negative-pressure shaking and shell breaking device".
Claim 10 recites the limitation "the negative-pressure shaking and shell breaking device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "negative-pressure shaking and shell breaking device".
Claim 10 recites the limitation "the vibration screen" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “vibration screen”.
Claim 10 recites the limitation "the vibration motor" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “vibration motor”.
Claim 10 recites the limitation "the bottom" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “bottom”.
Claim 10 recites the limitation "the base" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “base”.
Claim 10 recites the limitation "the spring" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “spring”.
Claim 10 recites the limitation "the negative-pressure suction port" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating “negative-pressure suction port”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baketi et al. (CN 201813809).
Regarding Claim 1, Baketi (‘809) teaches a high-efficiency automated production system for walnut shell-breaking, kernel-taking and shell-kernel separation, comprising a shell breaking device provided with a squeezing member to squeeze the walnut to break the shell; a kernel vibration grading device for receiving shell and kernel mixtures after breaking the shell for vibration grading and then respectively conveying to other devices (See p. 7, l. 17 – p. 13, l. 38 and FIGS 1-4 where the shell of the nuts are cracked by shell breaker #7 with the cracked material dropping down and separated by vibrating screen rack #15 with the system operating under a negative pressure and with the air being filtered with dust collected by dust collector #25 and clean air discharged to the environment.), 

    PNG
    media_image2.png
    737
    722
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    694
    565
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    696
    678
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    708
    580
    media_image5.png
    Greyscale

however, fails to expressly disclose a negative pressure shaking and sorting device.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that the systems as claimed and disclosed by Baketi (‘809) are subject to explosive operating conditions and unhealthy operating conditions if the systems are not operated in a safe manner which were well known to people skilled in the art.  A key guiding principle is the claimed and taught systems must operate at negative pressure otherwise the dust generated may explode if exposed to an ignition source and a dusty environment is unhealthy for the lungs of operating employees.  Thus, operating all equipment at negative-pressure would have been foreseeable and obvious to a person having ordinary skill in the art to provide a safe and healthy working environment.
Regarding the separation of the materials, Baketi (‘809) teaches using vibrating screens to separate the materials wherein nuts are fed at #2 and cracked and clean portions discharge at #4 with other materials separated off at #21.  Thus, it would have been foreseeable and obvious to a person having ordinary skill in the art to provide more or less separating screens of desired configurations based on the consumers requirements.  Making selections of numbers of devices/stages would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 5, Baketi (‘809) teaches the system discussed above, however, fails to expressly disclose wherein a kernel vibration grading device comprises a vibration base, the vibration base is fixedly provided with multiple layers of vibration screens, and the screen pores of various vibration screens are different in size; the vibration base is fixedly connected with a vibration motor, the screen pores of the multiple layers of vibration screens are gradually reduced from top to bottom; the vibration motor is arranged in a set inclined angle, so that the multiple layers of vibration screens are vibrated in an inclined manner.
Applicant does not set forth any non-obvious unexpected results for selecting the claimed configuration.  Baketi (‘809) teaches using vibrating screens to separate the materials wherein nuts are fed at #2 and cracked and clean portions discharge at #4 with other materials separated off at #21.  Thus, it would have been foreseeable and obvious to a person having ordinary skill in the art to provide more or less separating screens of desired configuration based on the consumers requirements.  Making selections of numbers or devices or stages would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 6, Baketi (‘809) teaches the system discussed above, however, fails to expressly disclose wherein the vibration screen comprises a screen, one side portion of the screen is provided with a discharging outlet, and other three side portions are all fixed with steel structure frames; the screen is provided with a plurality of alternately arranged screen pores; the bottom of the vibration base is arranged on a support frame, and a spring is arranged between the support frame and the vibration base; the discharging outlet of the vibration screen on the uppermost layer is connected with an extension plate, the extension plate extends above a secondary shell breaking transfer stage, and the secondary shell breaking transfer stage transfers received materials to the shell breaking device; the discharging outlets of vibration screens on other layers are all connected with the negative-pressure shaking and sorting devices.
Applicant does not set forth any non-obvious unexpected results for selecting the claimed configuration.  Baketi (‘809) teaches using vibrating screens to separate the materials wherein nuts are fed at #2 and cracked and clean portions discharge at #4 with other materials separated off at #21.  Thus, it would have been foreseeable and obvious to a person having ordinary skill in the art to provide more or less separating screens of desired configuration based on the consumers requirements.  Making selections of numbers or devices or stages would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 7, Baketi (‘809) teaches the system discussed above, however, fails to expressly disclose wherein the negative-pressure shaking and sorting device comprises a vibrostand, a secondary negative-pressure separation assembly is arranged above one side of the vibrostand, and the end of the vibrostand at this side is also provided with a transfer stage; the vibrostand comprises a vibration screen, a vibration motor is arranged at the bottom of the vibration screen, and mesh pores are formed in the vibration screen corresponding to the secondary negative-pressure separation assembly; the bottom of the vibration screen is arranged on the support frame, and the spring is arranged between the support frame and the vibration screen; the height of the support frame corresponding to the secondary negative-pressure separation assembly is lower than heights of other positions; the secondary negative-pressure separation assembly comprises two negative-pressure shell sucking tables arranged in parallel, the negative-pressure shell sucking table comprises a barrel vertically arranged at the bottom and corresponding to the upper part of the vibrostand, and the top of the barrel is connected with the negative-pressure separation device.
Applicant does not set forth any non-obvious unexpected results for selecting the claimed configuration.  Baketi (‘809) teaches using vibrating screens to separate the materials wherein nuts are fed at #2 and cracked and clean portions discharge at #4 with other materials separated off at #21.  Thus, it would have been foreseeable and obvious to a person having ordinary skill in the art to provide more or less separating screens of desired configuration based on the consumers requirements.  Making selections of numbers or devices or stages would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 8, Baketi (‘809) teaches the system discussed above, however, fails to expressly disclose wherein the negative-pressure separation device comprises a plurality of negative-pressure separators arranged in parallel, and the negative-pressure separators are communicated with a slagging blower through channels; the negative-pressure separators are also communicated with the negative-pressure shaking and sorting devices through pipelines, and the transfer stage is arranged under the negative-pressure separators; the negative-pressure separator comprises a negative-pressure cavity, the top of the negative-pressure cavity is provided with an opening to be communicated with the channel, and the side portion of the negative-pressure cavity is provided with an interface to be communicated with the pipeline; the bottom of the negative-pressure cavity is provided with an opening to be communicated with a drum, rotatable blades are arranged inside the drum, and the bottom of the drum is provided with an outlet; a filter plate is arranged at the opening on the top of the negative-pressure cavity; two transfer stages are arranged under the negative-pressure separation device in parallel, and the transfer directions of the two transfer stages are opposite.
Applicant does not set forth any non-obvious unexpected results for selecting the claimed configuration.  Baketi (‘809) teaches using vibrating screens to separate the materials wherein nuts are fed at #2 and cracked and clean portions discharge at #4 with other materials separated off at #21.  Thus, it would have been foreseeable and obvious to a person having ordinary skill in the art to provide more or less separating screens of desired configuration based on the consumers requirements.  Making selections of numbers or devices or stages would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 9, Baketi (‘809) teaches the system discussed above, however, fails to expressly disclose wherein the automated production system also comprises a feeding device for feeding the shell breaking device, the feeding device comprises a storage hopper, the side portion of the storage hopper is provided with an inclined transfer belt, and conveyor baffles are arranged at two sides of the transfer belt; the automated production system also comprises a lift feeding device arranged between the negative-pressure shaking and shell breaking device and the kernel vibration grading device, the lift feeding device comprises the inclined transfer belt on which a conveyor baffle vertical thereto.
Applicant does not set forth any non-obvious unexpected results for selecting the claimed configuration.  Baketi (‘809) teaches using vibrating screens to separate the materials wherein nuts are fed at #2 and cracked and clean portions discharge at #4 with other materials separated off at #21.  Thus, it would have been foreseeable and obvious to a person having ordinary skill in the art to provide more or less separating screens of desired configuration based on the consumers requirements.  Making selections of numbers or devices or stages would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 10, Baketi (‘809) teaches the system discussed above, however, fails to expressly disclose also comprising the negative-pressure shaking and shell breaking device arranged between the shell breaking device and the kernel vibration grading device, the negative-pressure shaking and shell breaking device is connected with the negative-pressure separation device, the negative-pressure shaking and shell breaking device comprises the vibration screen, and a negative-pressure suction port is correspondingly arranged above the vibration screen; the vibration motor is arranged at the bottom of the vibration screen, the vibration screen is supported on the base, the spring is arranged between the base and the vibration screen, and a plurality of screen pores are formed in the vibration screen corresponding to the negative-pressure suction port.
Applicant does not set forth any non-obvious unexpected results for selecting the claimed configuration.  Baketi (‘809) teaches using vibrating screens to separate the materials wherein nuts are fed at #2 and cracked and clean portions discharge at #4 with other materials separated off at #21.  Thus, it would have been foreseeable and obvious to a person having ordinary skill in the art to provide more or less separating screens of desired configuration based on the consumers requirements.  Making selections of numbers or devices or stages would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baketi et al. (CN 201813809) in view of Nagy (AU 56209).
Regarding Claim 2, Baketi (‘809) teaches the system discussed above, however, fails to expressively teach wherein the shell breaking device comprises a conveying portion for conveying walnuts to a squeezing portion and the squeezing portion comprising a squeezing roller, the lower side part of the squeezing roller is matched with a rotatable shell breaking baffle, and both have set gaps.
Nagy (‘209) teaches a similar system as taught by Baketi (‘809) with a shell breaking device that comprises a conveying portion for conveying walnuts to a squeezing portion and the squeezing portion comprising a squeezing roller, the lower side part of the squeezing roller is matched with a rotatable shell breaking baffle, and both have set gaps (See p. 4, l. 1 - p. 5, l. 30, FIGs 1-4, crushing roll #26 with lower side part of #26 cooperating with a rotatable shell cracking plate #35 and a gap is therebetween; wherein the shell cracking plate #35 disposed on the crushing roll #26; wherein the direction of the groove being parallel to the rotating axis of the shell cracking plate; wherein one end of the shell cracking plate being fixed to the axis of the crushing roll wherein the other features are common and known in the art.) for the purpose of removing hard shells from relatively soft kernels (See p. 2+.).

    PNG
    media_image6.png
    403
    356
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    450
    413
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    403
    376
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    387
    406
    media_image9.png
    Greyscale


It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate the known shell separation features as taught by Nagy (‘209) to provide a system that effectively separates shells from kernels.
Regarding Claim 3, Baketi (‘809) teaches the system discussed above, however, fails to expressively teach wherein the shell breaking baffle is arc-shaped and bent toward the squeezing roller, and opposite sides of the shell breaking baffle and the squeezing roller are both provided with grooves; the direction of the groove is parallel to the rotation axis of the shell breaking baffle.
Nagy (‘209) teaches a similar system as taught by Baketi (‘809) with a shell breaking device wherein the shell breaking baffle is arc-shaped and bent toward the squeezing roller, and opposite sides of the shell breaking baffle and the squeezing roller are both provided with grooves; the direction of the groove is parallel to the rotation axis of the shell breaking baffle (See p. 4, l. 1 - p. 5, l. 30, FIGs 1-4, crushing roll #26 with lower side part of #26 cooperating with a rotatable shell cracking plate #35 and a gap is therebetween; wherein the shell cracking plate #35 disposed on the crushing roll #26; wherein the direction of the groove being parallel to the rotating axis of the shell cracking plate; wherein one end of the shell cracking plate being fixed to the axis of the crushing roll wherein the other features are common and known in the art.) for the purpose of removing hard shells from relatively soft kernels (See p. 2+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate the known shell separation features as taught by Nagy (‘209) to provide a system that effectively separates shells from kernels.
Regarding Claim 4, Baketi (‘809) teaches the system discussed above, however, fails to expressively teach wherein one end of the shell breaking baffle is fixed with a rack through a spindle, and the other end is connected with the rack through a spring; the rotation axis of the shell breaking baffle is parallel to that of the squeezing roller, the outer side of the shell breaking baffle is supported by a worm, the worm is matched with a worm wheel, and the worm wheel is connected with an adjusting handle; a guide baffle is arranged above the squeezing roller, and matched with the end of the conveying portion; grid plates are arranged above the conveying portion, and a gap between adjacent grid plates is larger than the diameter of the walnut.
Nagy (‘209) teaches a similar system as taught by Baketi (‘809) wherein one end of the shell breaking baffle is fixed with a rack through a spindle, and the other end is connected with the rack through a spring; the rotation axis of the shell breaking baffle is parallel to that of the squeezing roller, the outer side of the shell breaking baffle is supported by a worm, the worm is matched with a worm wheel, and the worm wheel is connected with an adjusting handle; a guide baffle is arranged above the squeezing roller, and matched with the end of the conveying portion; grid plates are arranged above the conveying portion, and a gap between adjacent grid plates is larger than the diameter of the walnut (See p. 4, l. 1 - p. 5, l. 30, FIGs 1-4, crushing roll #26 with lower side part of #26 cooperating with a rotatable shell cracking plate #35 and a gap is therebetween; wherein the shell cracking plate #35 disposed on the crushing roll #26; wherein the direction of the groove being parallel to the rotating axis of the shell cracking plate; wherein one end of the shell cracking plate being fixed to the axis of the crushing roll; wherein the other features are common and known in the art.) for the purpose of removing hard shells from relatively soft kernels (See p. 2+.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate the known shell separation features as taught by Nagy (‘209) to provide a system that effectively separates shells from kernels.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	June 17, 2022